DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
2.	The information disclosure statement (IDS) submitted on February 19, 2021, May 15, 2020, March 03, 2020 is being considered by the examiner.
3.	Figures 4 and 5 of the application are directed to the claimed invention.

    PNG
    media_image1.png
    589
    527
    media_image1.png
    Greyscale

4.	Claims 1-4, 11-13, 15, 17-18, 20, 22-23 ad 27-29 are pending.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2, 11-12, 17-18 and 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MolavianJazi et al. (US 2019/0104477 A1).
	Regarding claims 1, 11, 17 and 27, MolavianJazi et al. discloses a method for determining an uplink transmission beam, comprising:
	transmitting, by a base station, uplink transmission beam indication information to a terminal;
	wherein the uplink transmission beam indication information comprises beam type indication information, the beam type indication information is used to indicate that the uplink transmission beam for the terminal is obtained based on uplink reference signals, or the beam type indication information is used to indicate that the uplink transmission beam for the terminal is obtained based on downlink reference signals.
	([0094]: “In various embodiments, the UE may measure on the indicated first DL RS resource on a first UE reception beam pattern and may determine the first UL transmission beam pattern based on the downlink measurement on the first UE reception beam pattern.  In certain embodiments, the UE may also measure RSRP on the indicated first DL RS resource for pathloss estimation which may be used for UL transmit power determination.  In some embodiments, the UE may determine a first configured maximum output power (e.g., P.sub.CMAX,b,c(i)) for the determined first UL transmission beam pattern where the first configured maximum output power for the determined first UL transmission beam pattern is based on an first antenna array and/or panel associated with the first UL transmission beam pattern.”)

    PNG
    media_image2.png
    775
    527
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    784
    527
    media_image3.png
    Greyscale

Regarding claims 2, 12, 18 and 28, MolavianJazi et al. discloses the method according to claim 1, wherein in the case that the base station indicates that the uplink transmission beam for the terminal is obtained based on the uplink reference signals, the uplink transmission beam indication information comprises an index of the uplink transmission beam or indication information of the uplink reference signals; or 
based on the downlink reference signals, the uplink transmission beam indication information comprises an index of a downlink transmission beam, ([0101]: “An antenna port associated with a first CSI-RS resource (e.g., with a first CSI-RS resource index) may correspond to a first DL TX beam (e.g., beamforming pattern)”, indication information of the downlink reference signals, or indication information of a downlink reception beam ([0224]: “wherein: the downlink reference signal resource is measured using a plurality of reception beam patterns.”)
Allowable Subject Matter
7.	Claims 3-4, 6-9, 13-15, 22-23, 20 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
	Aiba et al. (US 2018/0198657 A1) discloses a method for determining an uplink transmission beam, comprising: transmit, to a user equipment, a radio resource control message including information used for configuring whether a first reference signal is used for uplink transmission or a second reference signal is used for the uplink transmission.

    PNG
    media_image4.png
    237
    749
    media_image4.png
    Greyscale

	Aiba et al. differs from the claimed invention is wherein the uplink transmission beam indication information comprises beam type indication information, the beam type indication information is used to indicate that the uplink transmission beam for the terminal is obtained based on uplink reference signals, or the beam type indication information is used to indicate that the uplink transmission beam for the terminal is obtained based on downlink reference signals.
	Qin et al. (US 10,498,511 B2) discloses receive the first indication information transmitted by the base station; determine an uplink transmitting beam based on the first resource and the first indication information.

    PNG
    media_image5.png
    194
    366
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    477
    441
    media_image6.png
    Greyscale

AHN et al. (US 2018/0234959 A1) discloses method of performing uplink transmission in wireless communication system.

    PNG
    media_image7.png
    352
    437
    media_image7.png
    Greyscale

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412